Exhibit 10(dd)-3



AMENDMENT NO. 2


TO


PPL CORPORATION
INCENTIVE COMPENSATION PLAN


WHEREAS, PPL Corporation, (“PPL”) has adopted the PPL Corporation Incentive
Compensation Plan (“Plan”), effective January 1, 1987; and
WHEREAS, the Plan was amended and restated effective January 1, 2003; and
subsequently amended by Amendment No. 1; and
WHEREAS, PPL desires to further amend the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


I. Effective October 27, 2006, Section 8 is amended to read:


SECTION 8. STOCK OPTIONS.
 
H. Term of Option. At the time an Option is granted, the Committee shall
establish an Option term applicable to such Award. Except as otherwise provided
in this Plan or in the Notification, the Option term for any Award shall not end
later than the earliest of the following:
(a) the date a Participant violates any non-compete agreement entered into by
the Participant and PPL Corporation or an Affiliated Company;
(b) the day before the tenth anniversary of the Date of Grant for such Award; or
(c) the applicable date below:
(1) Termination - The Option term with respect to all Awards to a Participant
who has a Termination that is not for Cause shall end 60 days after the date of
such Termination; provided, however, that the Committee is authorized in its
sole discretion to extend the Option term for a reasonable period after such 60
day period. The Option term with respect to all Awards to a Participant who has
a Termination for Cause shall end on the date of Termination.
(2) Retirement, Death or Disability - The Option term with respect to all Awards
to a Participant who has a, death or Disability shall end 36 months after the
date of such, death or Disability. The Beneficiary shall have the right to
exercise the Option in the event of the Participant's death. The Option term
with respect to all awards to a Participant who has a Retirement shall end on
the earlier of the date specified in paragraph (a) or (b), above.
(3) Change in Control - Notwithstanding anything in this Section 8H to the
contrary, the Option term with respect to all outstanding Options and all Awards
to a Participant, following a Change in Control, shall end on the earlier of the
date specified in paragraph (a) or (b), above.
 
 

II.  
Except as provided for in this Amendment No. 2, all other provisions of the Plan
shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment No. 2 is executed this         day
of   ___________, 2007.
 


PPL SERVICES CORPORATION
 
PPL CORPORATION
         
By:
 
 
By:
 
 
John R. Biggar
   
John R. Biggar
 
Executive Vice President and Chief Financial Officer
   
Executive Vice President and Chief Financial Officer